t c summary opinion united_states tax_court edward ripley-duggan petitioner v commissioner of internal revenue respondent docket no 30155-12s filed date deborah s kearns for petitioner william c bogardus for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a deficiency in and imposed additions to tax under sec_6651 and and with respect to petitioner’s federal_income_tax liability because the parties have now agreed to the deficiency we consider only petitioner’s liability for the above-referenced additions to tax background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in new york as of the close of petitioner and carol maltby ms maltby had been married to each other for almost years for many of those years ms maltby assumed the responsibility to prepare and submit for filing the couple’s joint or separate federal_income_tax returns petitioner agrees that his income during obligated him to file a federal_income_tax return for that year but his return was not filed until well beyond the date it was due see sec_6011 sec_6072 petitioner also agrees that he made no estimated_tax payments and had no federal continued rule references are to the tax_court rules_of_practice and procedure income_tax withheld with respect to the income_tax_liability shown on that return as of the date of trial petitioner’s federal_income_tax return if he was obligated to file one had not been filed petitioner has a keen interest in rare books which he describes as the driving passion of his life he is a longstanding dues-paying member of the antiquarian booksellers association of america a status that continued at least through the date of trial at all times relevant petitioner owned and operated wilsey rare books wilsey a sole_proprietorship engaged in the business of selling rare books at all times relevant petitioner was also employed as a consultant to doyle’s auction house of new york as such he typically worked nine hours a day generally five days a week occasionally working six or seven days a week in addition to a roughly 5-hour daily commute over the years ms maltby has suffered from chronic rheumatoid arthritis during her arthritis caused pain centered in the joints in her hands making it difficult for her to handle papers her condition extended into as well income and deductions attributable to wilsey are shown on a schedule c profit or loss from business included with petitioner’s untimely federal_income_tax return discussion sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return specified in paragraph unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the addition is calculated as of the amount shown as tax on the return but not paid with an additional for each month or fraction thereof during which the failure to pay continues up to a maximum of id the amount of the addition_to_tax under sec_6651 reduces the addition_to_tax under sec_6651 for any month for which both additions to tax apply see sec_6651 sec_6654 and b provides for an addition_to_tax in the event of an underpayment of a required_installment of individual estimated_tax each required_installment of estimated_tax is equal to of the required_annual_payment which in turn is equal to the lesser_of percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or if the individual filed a return for the immediately preceding year of the tax shown on that return sec_6654 and b according to respondent petitioner is liable for the above-referenced additions to tax as now applied to the federal_income_tax liability shown on petitioner’s untimely federal_income_tax return the burden of production with respect to the imposition of the additions to tax here in dispute rests with respondent see sec_7491 it is undisputed that petitioner failed to timely file his return discharge his tax_liability or pay any estimated_tax for the year in issue that being so respondent’s burden has been satisfied with respect to each of the additions to tax according to petitioner he should not be held liable for any of the additions to tax because the failures that gave rise to each of those additions were due to reasonable_cause and not willful neglect respondent’s burden does not require him to refute petitioner’s claim in this regard see 116_tc_438 sec_6651 reasonable_cause according to petitioner the addition_to_tax that would otherwise result from his failure_to_file a timely return is not applicable because the failure was due to reasonable_cause namely the poor health of ms maltby and not due to willful neglect more specifically petitioner points out that ms maltby was responsible for the financial aspects of their marriage including the preparation of their joint federal_income_tax returns and that for she was unable to prepare his individual federal_income_tax return or their joint federal_income_tax return because of the symptoms related to her rheumatoid arthritis we are sympathetic to ms maltby’s health problem during the relevant time and recognize that serious illness of the taxpayer or a member of the taxpayer’s family can constitute reasonable_cause for failure_to_file a timely return see eg tabbi v commissioner tcmemo_1995_463 finding reasonable_cause where the taxpayers’ son had heart surgery and the taxpayers spent four months continuously in the hospital with him and filed their return two months after their son’s death harris v commissioner tcmemo_1969_49 finding reasonable_cause where the taxpayer’s activities were severely restricted and the taxpayer was in and out of hospitals because of various severe medical ailments including stroke paralysis heart attack bladder trouble and breast cancer however petitioner was not sick or injured and nothing in the record suggests that he acted as ms maltby’s caregiver during the relevant period whether a taxpayer has reasonable_cause within the meaning of sec_6651 depends upon whether the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs ordinary business care and prudence would suggest that petitioner in good health and otherwise able to fulfill his employment obligations and obviously aware of ms maltby’s infirmities would have made the appropriate arrangements to ensure that his federal_income_tax return was timely prepared and submitted for filing under the circumstances it was not reasonably prudent for him to rely upon ms maltby to satisfy his federal tax-related obligations accordingly respondent’s imposition of the addition_to_tax under sec_6651 is sustained sec_6651 reasonable_cause the sec_6651 addition_to_tax for failure to pay is applicable unless the taxpayer shows that he exercised ordinary business care and prudence in providing for payment of the liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship sec_301_6651-1 proced admin regs there is no evidence that petitioner was unable to pay the tax that was due or would suffer undue_hardship from making payment furthermore we have already found that ms maltby’s health problem did not provide reasonable_cause for petitioner’s failure_to_file and we maintain that position with respect to the even simpler task of paying see taylor v commissioner tcmemo_2009_ accordingly respondent’s imposition of the addition_to_tax under sec_6651 is sustained sec_6654 reasonable_cause except in very limited circumstances not applicable in this case see sec_6654 sec_6654 provides no exception for reasonable_cause 121_tc_308 instead the sec_6654 addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies 91_tc_874 there are two mechanical exceptions to the applicability of the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the individual’s return for the year in question or if no return is filed the individual’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the individual’s tax for the preceding_taxable_year was zero sec_6654 petitioner has not shown that either of the mechanical exceptions under sec_6654 applies accordingly we find that petitioner is liable for the addition_to_tax under sec_6654 to reflect the foregoing decision will be entered under rule
